DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Examiner’s Comment

The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
	
Allowable Subject Matter

Claims 1 and 3-15 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a switch that couples the first terminal of the sensor resistor to the second terminal of the sensor resistor taken in combination with the other limitations of claim 1.
	Claims 3-12 are allowed by virtue of their dependence from claim 1.  
	Claim 13 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 14-15 are allowed by virtue of their dependence from claim 13.

Previously-cited "An Improved Direct Digital Converter for Bridge-Connected Resistive 
Sensors," in IEEE Sensors Journal, vol. 16, no. 10, pp. 3679-3688, May 15, 2016, doi: 10.1109/JSEN.2016.2535666 to P. Ramanathan Nagarajan, B. George and V. J. Kumar, hereinafter Nagarajan is regarded as the closest prior art to the invention of claims 1 and 13.  Nagarajan discloses a switchable voltage source having a source output for alternatively providing a first and a second excitation voltage; e.g., see fig. 1 to S2; an integrator having an integrator input and an integrator output; e.g., see fig. 1 to OA5 and C1; a sensor resistor having a first terminal coupled to the source output; e.g., see fig. 1 to R and OA4; a reference resistor having a first terminal coupled to a second terminal of the sensor resistor and a second terminal coupled to the integrator input, and; e.g., see fig. 1 to R1 and R; a comparator having a first comparator input coupled to the integrator output; e.g., see fig. 1 to OP AMP OC.  Nagarajan, taken alone or in combination, do not teach or fairly suggest: a switch that couples the first terminal of the sensor resistor to the second terminal of the sensor resistor, taken in combination with the other limitations of claims 1 or 13.
	
Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863